Citation Nr: 1511937	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-20 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a neurological condition in the right wrist, inclusive of carpal tunnel syndrome, peroneal nerve injury, and diabetic neuropathy, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Army from July 1967 to November 1970, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected diabetes has either caused or, alternatively, aggravated beyond the natural course of the disease process, a neurological disability in the right wrist.

A review of the record indicates that two neurological examinations have been afforded in this case, with a May 2010 examination report offering a diagnosis of carpal tunnel syndrome in the right wrist.  This conclusion was made after electromyography (EMG) studies had been performed in the nerves of the upper extremities.  No opinion was offered with respect to etiology; however, the Veteran's contentions were recorded.  Essentially, it was noted that the Veteran complained of tingling in his right hand, and that he believed that such symptomatology was related to his diabetes.  

In May 2012, the Veteran was given another assessment of his nerves, and at this time, it was expressed that peroneal nerve injury and carpal tunnel syndrome were present in the right wrist.  With respect to etiology, it was noted that "the claimed condition" was not considered to be related to service-connected diabetes.  As a rationale, it was explained that "the diabetes is mild, of recent origin, and well-controlled.  [The Veteran] does not have peripheral neuropathy in his feet, and his feet would be affected by diabetes before his hands."  No mention was made as to if the diagnosed carpal tunnel syndrome and nerve injury were related to the diabetes.  

For his part, the Veteran has, in positing disagreement with the RO's decision, argued that his feet were never examined by EMG, and that since the time of the examination, he has begun to notice tingling and sensory deprivation in his feet.  The Veteran initially stated that he did not believe his carpal tunnel syndrome was related to his service-connected diabetes; however, in subsequent documentation posited by his representative, it is clear that he is, in fact, claiming that all neurological pathology is, at least in part, related to service-connected diabetes mellitus.  

With respect to the adequacy of the examinations of record, it is noted that the 2010 examination does not address etiology at all, and the more recent 2012 opinion is somewhat confusing (and, with respect to etiology, only addresses potential peripheral neuropathy).  Indeed, it was stated that peripheral neuropathy was not present in the feet, and that this would be necessary prior to development in the hands.  There is no explanation as to why this is the case and, as noted, the Veteran has alleged that he has been feeling tingling and sensory problems in his feet subsequent to the examination.  Further, while, apparently, peripheral neuropathy wasn't diagnosed, the Veteran was specifically assessed with carpal tunnel syndrome and peroneal nerve injury in the right wrist.  No opinion of record has described as to if it is at least as likely as not that any neurological disablement in the right wrist (i.e. not solely alleged peripheral neuropathy) had origins, either causally or by aggravation, in whole or in part, with service-connected diabetes.  Accordingly, the 2010 and 2012 examination reports are not adequate to resolve the issue on appeal, and the claim must be remanded for a new, comprehensive VA examination addressing etiology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA neurology examination to assess whether any neurological pathology present in the right wrist, to include carpal tunnel syndrome, peroneal nerve injury, or peripheral neuropathy, was at least as likely as not (50 percent probability or greater), in whole or in part, caused, or aggravated beyond the natural progression of the disease process, by service-connected diabetes mellitus.  The Veteran's allegations of experiencing lower extremity neurological symptoms, and its potential relationship to upper extremity neurological problems, should be discussed, and a rationale for all conclusions should be provided in the narrative portion of the examination report.  

2.  Following the above-directed development, re-adjudicate the claim for service connection.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




